DETAILED ACTION
This is in response to the Applicant’s arguments, and amendments filed on April 27, 2022, in which claims 1, 16, 17, and 19-20 have been amended. Claims 1-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,688. Although the claims at issue are not identical, they are not patentably distinct from each other because they both contain the same subject matter as recited in table below.

Application 17/100762
US Pat. 10,880,688
1. A wireless power transfer system, comprising: a wireless power generating unit (GU) comprising: a plurality of RF power sources, where the RF power sources are synchronized and each RF power source comprises at least one antenna element; control circuitry configured to adjust at least the phases of the RF power sources; a processing system configured to generate control signals to control at least the phase of the RF power sources via the control circuitry; and a receiver configured to receive messages from at least one recovery unit (RU); wherein the processing system controls the RF power sources by: sending control signals to the control circuitry to perform a plurality of sweeps, where each sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of RF power sources, where the first group of RF power sources comprises a plurality of RF power sources; receiving via the receiver at least one message from a RU, where each of the at least one message contains a report based upon received power measurements made by the RU during at least one of the plurality of sweeps; and sending control signals to the control circuitry of the plurality of RF power sources to controls the RF power sources based at least in part upon the received at least one message from the RU.
1. A wireless power transfer system, comprising: a wireless power generating unit (GU) comprising: a plurality of RF power sources, where the RF power sources are synchronized and each RF power source comprises at least one antenna element; control circuitry configured to adjust at least the phases of the RF power sources; a processing system configured to generate control signals to control at least the phase of the RF power sources via the control circuitry; and a receiver configured to receive messages from at least one recovery unit (RU); wherein the processing system is configured to focus the RF power sources by: sending control signals to the control circuitry to perform a plurality of sweeps using each of a plurality of different basis masks, where each sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of RF power sources identified in a basis mask, where the first group of RF power sources comprises a plurality of RF power sources; receiving via the receiver at least one message from a RU, where each of the at least one message contains a report based upon received power measurements made by the RU during at least one of the plurality of sweeps; and sending control signals to the control circuitry of the plurality of RF power sources to focus the RF power sources based at least in part upon the received at least one message from the RU.
2. The wireless power transfer system of claim 1, wherein: the control circuitry of at least one of the RF power sources is also configured to adjust the amplitude of the RF power source; and the sweep further comprises performing an amplitude sweep across an amplitude sweep range at a plurality of amplitude step increments with respect to the first group of RF power sources identified in the basis mask.
2. The wireless power transfer system of claim 1, wherein: the control circuitry of at least one of the RF power sources is also configured to adjust the amplitude of the RF power source; and the sweep further comprises performing an amplitude sweep across an amplitude sweep range at a plurality of amplitude step increments with respect to the first group of RF power sources identified in the basis mask.
3. The wireless power transfer system of claim 1, wherein: the control circuitry of the plurality of RF power sources is also configured to adjust the polarization of the RF power sources; and the sweep further comprises performing the phase sweep with respect to each polarization of the RF power sources.
3. The wireless power transfer system of claim 1, wherein: the control circuitry of the plurality of RF power sources is also configured to adjust the polarization of the RF power sources; and the sweep further comprises performing the phase sweep with respect to each polarization of the RF power sources.
4. The wireless power transfer system of claim 1, where each phase sweep further comprises maintaining a phase offset of a second group of RF power sources identified in the basis mask during the phase sweep, where the second group of RF power sources does not include any of the RF power sources from the first group.
4. The wireless power transfer system of claim 1, where each phase sweep further comprises maintaining a phase offset of a second group of RF power sources identified in the basis mask during the phase sweep, where the second group of RF power sources does not include any of the RF power sources from the first group.
5. The wireless power transfer system of claim 1, where each phase sweep further comprises simultaneously performing an opposite phase sweep across the phase sweep range at a plurality of negative phase step increments with respect to a second group of RF power sources identified in the basis mask, where the second group of RF power sources does not include any of the RF power sources from the first group.
5. The wireless power transfer system of claim 1, where each phase sweep further comprises simultaneously performing an opposite phase sweep across the phase sweep range at a plurality of negative phase step increments with respect to a second group of RF power sources identified in the basis mask, where the second group of RF power sources does not include any of the RF power sources from the first group.
6. The wireless power transfer system of claim 1, wherein the processing system is further configured to commence at least one phase sweep by sending control signals to the control circuitry to generate a synchronization pulse using the RF power sources.
6. The wireless power transfer system of claim 1, wherein the processing system is further configured to commence at least one phase sweep by sending control signals to the control circuitry to generate a synchronization pulse using the RF power sources
7. The wireless power transfer system of claim 1, wherein the size of the basis masks from the plurality of different basis masks changes between at least some of the plurality of phase sweeps.
7. The wireless power transfer system of claim 1, wherein the size of the basis masks from the plurality of different basis masks changes between at least some of the plurality of phase sweeps.
8. The wireless power transfer system of claim 6, wherein the phase sweep range changes between at least some of the plurality of phase sweeps.
8. The wireless power transfer system of claim 6, wherein the phase sweep range changes between at least some of the plurality of phase sweeps.
9. The wireless power transfer system of claim 8, wherein over the course of the plurality of phase sweeps: the size of the basis masks increases; and the size of the phase sweep range decreases.
9. The wireless power transfer system of claim 8, wherein over the course of the plurality of phase sweeps: the size of the basis masks increases; and the size of the phase sweep range decreases.
10. The wireless power transfer system of claim 6, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
10. The wireless power transfer system of claim 6, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
11. The wireless power transfer system of claim 1, wherein the phase sweep range changes between at least some of the plurality of phase sweeps. 
11. The wireless power transfer system of claim 1, wherein the phase sweep range changes between at least some of the plurality of phase sweeps. 
12. The wireless power transfer system of claim 1, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
12. The wireless power transfer system of claim 1, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
13. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are orthogonal.
13. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are orthogonal.
14. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are nearly orthogonal.
14. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are nearly orthogonal.
15. The wireless power transfer system of claim 1, wherein the at least one message comprises a plurality of message and that contain reports based upon received power measurements made by the RU during different numbers of sweeps.
15. The wireless power transfer system of claim 1, wherein the at least one message comprises a plurality of message and that contain reports based upon received power measurements made by the RU during different numbers of sweeps.
16. The wireless power transfer system of claim 1, wherein the processing system is further configured to: receive via the receiver a message from the RU indicating a decrease in received power at the RU; determine a location based upon the control of the RF power sources; perform a guided search by: sending control signals to the control circuitry to adjust the phases of the RF power sources to perform a controlling sequence comprising focusing the RF power sources on a sequence of locations proximate the determined location; receiving via the receiver at least one new message from the RU, where each of the at least one message contains a report based upon received power measurements made by the RU during at least a portion of the controlling sequence; and sending control signals to the control circuitry of the plurality of RF power sources to update the control the RF power sources based at least in part upon the received at least one new message from the RU.
16. The wireless power transfer system of claim 1, wherein the processing system is further configured to: receive via the receiver a message from the RU indicating a decrease in received power at the RU; determine a location based upon the focus of the RF power sources; perform a guided search by: sending control signals to the control circuitry to adjust the phases of the RF power sources to perform a focusing sequence comprising focusing the RF power sources on a sequence of locations proximate the determined location; receiving via the receiver at least one new message from the RU, where each of the at least one message contains a report based upon received power measurements made by the RU during at least a portion of the focusing sequence; and sending control signals to the control circuitry of the plurality of RF power sources to update the focus the RF power sources based at least in part upon the received at least one new message from the RU.
17. The wireless power transfer system of claim 16, wherein: the message from the RU indicating a decrease in received power at the RU also includes tracking data based upon at least one measurement made using an inertial measurement unit; and the sequence of locations proximate the determined location on which the RF power sources are focused during the guided search are selected at least in part based upon the tracking data.
17. The wireless power transfer system of claim 16, wherein: the message from the RU indicating a decrease in received power at the RU also includes tracking data based upon at least one measurement made using an inertial measurement unit; and the sequence of locations proximate the determined location on which the RF power sources are focused during the guided search are selected at least in part based upon the tracking data.
18. The wireless power transfer system of claim 1, wherein: the RU comprises a coherent receiver and is configured to measure amplitude and phase information; the processing system is configured to: receive via the receiver at least one message containing amplitude and phase information measured by the RU; and update at least the phases of the RF power sources based at least in prat on the received at least one message containing amplitude and phase information measured by the RU.
18. The wireless power transfer system of claim 1, wherein: the RU comprises a coherent receiver and is configured to measure amplitude and phase information; the processing system is configured to: receive via the receiver at least one message containing amplitude and phase information measured by the RU; and update at least the phases of the RF power sources based at least in prat on the received at least one message containing amplitude and phase information measured by the RU.
19. A wireless power transfer system, comprising: a wireless power generating unit (GU) comprising: a plurality of RF power sources, where the RF power sources are synchronized and each RF power source comprises at least one antenna element; control circuitry configured to adjust at least the phases of the RF power sources; a processing system configured to generate control signals to control at least the phase of the RF power sources via the control circuitry; and a receiver configured to receive messages from at least one recovery unit (RU); wherein the processing system is configured to focus the RF power sources by: sending control signals to the control circuitry to perform a plurality of sweeps using each of a plurality of different basis masks, where each sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of RF power sources identified in a basis mask, where the first group of RF power sources comprises a plurality of RF power sources; receiving via the receiver at least one message from a RU, where each of the at least one message contains a report based upon received power measurements made by the RU during at least one of the plurality of sweeps; and sending control signals to the control circuitry of the plurality of RF power sources to focus the RF power sources based at least in part upon the received at least one message from the RU; wherein the size of the basis masks from the plurality of different basis masks changes between at least some of the plurality of phase sweeps; wherein the phase sweep range changes between at least some of the plurality of phase sweeps; and wherein the phase step increment changes between at least some of the plurality of phase sweeps.
19. A wireless power transfer system, comprising: a wireless power generating unit (GU) comprising: a plurality of RF power sources, where the RF power sources are synchronized and each RF power source comprises at least one antenna element; control circuitry configured to adjust at least the phases of the RF power sources; a processing system configured to generate control signals to control at least the phase of the RF power sources via the control circuitry; and a receiver configured to receive messages from at least one recovery unit (RU); wherein the processing system is configured to focus the RF power sources by: sending control signals to the control circuitry to perform a plurality of sweeps using each of a plurality of different basis masks, where each sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of RF power sources identified in a basis mask, where the first group of RF power sources comprises a plurality of RF power sources; receiving via the receiver at least one message from a RU, where each of the at least one message contains a report based upon received power measurements made by the RU during at least one of the plurality of sweeps; and sending control signals to the control circuitry of the plurality of RF power sources to focus the RF power sources based at least in part upon the received at least one message from the RU; wherein the size of the basis masks from the plurality of different basis masks changes between at least some of the plurality of phase sweeps; wherein the phase sweep range changes between at least some of the plurality of phase sweeps; and wherein the phase step increment changes between at least some of the plurality of phase sweeps.
20. A method of performing wireless power transfer comprising: sending control signals to control circuitry of a wireless power generating unit (GU) that comprises a plurality of RF power sources to perform a plurality of sweeps of the RF power sources using each of a plurality of different basis masks, where each sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of RF power sources identified in a basis mask, where the first group of RF power sources comprises a plurality of RF power sources; receiving via a receiver in the GU at least one message from a recovery unit (RU), where each of the at least one message contains a report based upon received power measurements made by the RU during at least one of the plurality of sweeps; and sending control signals to the control circuitry of the GU to focus the RF power sources based at least in part upon the received at least one message from the RU.
20. A method of performing wireless power transfer comprising: sending control signals to control circuitry of a wireless power generating unit (GU) that comprises a plurality of RF power sources to perform a plurality of sweeps of the RF power sources using each of a plurality of different basis masks, where each sweep comprises: performing a phase sweep across a phase sweep range at a plurality of phase step increments with respect to a first group of RF power sources identified in a basis mask, where the first group of RF power sources comprises a plurality of RF power sources; receiving via a receiver in the GU at least one message from a recovery unit (RU), where each of the at least one message contains a report based upon received power measurements made by the RU during at least one of the plurality of sweeps; and sending control signals to the control circuitry of the GU to focus the RF power sources based at least in part upon the received at least one message from the RU.


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Response to Arguments
Applicant’s arguments, see remarks, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-20 under double patent have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of non-statutory double patenting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643